‘.




     OFFICE OF THE AlTORNEY                 GENERAL   OF TEXAS
                                   AlJ5llN




                                     oplaloaNo. o-ss46




         %ibot1oa 1.ass1arq of tm               couay ovprr
     lntordius.
            “30llroti~r                 ~uQ4rlatrnB8n*r8hall
                                   county
     r400190       fro8     t&o &olloble  34hool ha8 of tholr
      rupUtit0            8OUUt%O8 UUiUd -108        bowb On tho
      80hola8tio          poQUhtiOn  of 4UOh 8OWktiU    Uiti1OU8l
             Popul8tloa                               luauat
             3,ow         or lou
             S,ool ta 4,ooo
             4,001 to s,ooo
             i.2; z ;,gg
             7:001        to s:ooo
             8,001 to        9,000
             9,001 to        l&,000
            l&,001 to        15,000
            lb.001 to        XI,000
            $8g    g         $8Og$
            80:001 &a4 o:.r
     lwldo a ,
             h o lm1fA .?
                        eo ua ti08
                              Inr iB
                                   B o@ r e
th a cah l.r %hp u
                 flir
                   a d(o8550
                           uh
                            )e lutlo
                                   a a8
lo80 thW 0-r   thou            (5,061) 8&aB-
                       urd doLI,
t16a uboro a0 rupwvlror ir o@oywa aad *on
thO~otrl.O~~OtO?ottiOO~iOkat8do*r~t
ueud       t&htwa       aunand Bollan t$l8QO) 9or aam*
th@uluyorthrmuatys                        rlat.aAatmyb
ut      a t l 8un A08 to uo nd       %x9     l T h o uun4 Do lla n
(88 000) QO~ -                by wtlon M       tha Oounw Borrd
Ot 4Ntw8.
         *IA aakw       thr annual bu&ot for County
AQaini8tP6tiOn            WU@l t&O ~UAt~6Oh~     -0
tOC!8@talldrO        2. louan out of tbr 6t8to mall-
ablr     Goho     Pun4 for ralrrrcad ox9oan8 of the
OrriOe Of the cOUAty&pUiAtMd@At USI!tb@ 8U.8
shall be deterdnwl  by tha moldutt eohol~8tlo
popul8tlcaa oftlm oouat
or tb  00ukty ntmrd or
fo r o o ua ty
            lQllairtraUon orgmma with tho 5tata
Dqartsreat of ITAuaatloo00 Qp kfOrr Goptaibu
Itrat  of   eaob    8oholutlo ywr,    tha budgmt to bo
qproveU MA o*rtltieU 00 by tbo FmoiUent of the
Oouaty Board of EUuoatlon      ad 8t8ut.d to by 8ho
county   fhperinteulmt.      The   loqHarrtlon hrrela
9~1~1u8dfar rha k p8idm11m~up0~the                 -aor
or the OnuAt sobool Tnwoa@~ provide4 that the
8aluy    far t t; 0 moatb ot SopWeabor mhall not ba
Q&dUAtllth8 ttOUIl$~             fkQOriZitOod~nt~l'U~t8~
m8dpt rm th0 sut0                 supmtt6mfit              8h0ag
8hat ho has mardoall nparu required ti hIm. VU
          Wi5tOfldbllt, With th 0
                                lF XW~.W~f~nth’
%%I!lO
     % OA o b t&               b W& tJtid       0s
Sy      eQlOy l      OOS~teIitaBei8%Ud t0            th.     hUnt;
Sup o r lntb a uo
               at nt
                  a Ala Aua al lu y so t to                        lx o ud
mo nlou8Aad Llollu8 t~z,ooa~ aA46ay 4leo                                 1OY
8UQb     Othbr   a8sirtWltr      a8   WOW@WJ       pHWid.6
                                                      l              t
                                                                    "g
a g g r a ea te
             sr to unt0r th e 8a lulu o f a 1 0h
                                               o tb u
u8a 1 r tui-   a3m& l na t 8X0.06 ml70 Hir ndm6 a l-
lara (Uao01 l uwlly: ua4 t&r County bbra ot
              aah furthor pmllsloM b6 it Aeeea8
iiduoatlonIllas
         iOr OfflOe&ld tHVblll&
lloOe8lMry                      U9bn868 Of
th0 Co&t SU9@$i~tendUit; 9WvidOA tb4t up~i-
dlturor for off100 an4 traral.ln&eqmn~r                            of tM
        Or    the   81~60 fUAu8        fZW6 WuOh t&O w      d   OX-
        ponue       or   tlm    couuty    aupwlatondul8 ato gas."
                                                                      the
wguiatum,              zn tne exual80 .or xte pa8r        to provxab 6oqon-
WtiOA        Of pUbli0        Offing      Urd   -piOm8,     adjwtthe~-
4~   t.6     b,S mid   pmpOrtiOA t0 tb8 p@pUht Y 00 6r th0 UM
                         1~
whioh the oifioor 8.rleer upon the thrcry that it 18 reason-
able ta pneme that        the ofSiou*r di.tirr     era ran&we4 aore
OP 10.8 OMCOW        in pH9WtiOll    t0  t&. &WpUhtiOA, t&O Aot     in
1t8 broad 889aOt .pp.ai-8       to bo Ol.Uly   .On8tttUt%OW&      lb.
       que8tion of oon.titutlon.lltyuhleh oo.lwe to u8 1.
       ree9e.t to the validity of tbr provleu, .I            iA8t thb
o o ntb a tio nth a tit is l lcoal o r lpeolil 18~ rem     T tin6 the
&Salts OS oountloe.
            Tt is to bs obosrvedthat the tiMt8lfi~ttOA  &ado
by tho protl8o in quwetloa 18 thmfol4;     o(y laholaetlo
populatioal swo, a9loym.t ti lup.rv1..n; L-.4, ulary
mid . ..18tWIte. Bach oi the ooadltloae mot wnour in ardor
t.ha%the proviso -7 apply. if OW &f.Ot8      .n lbitZ8q d18-
oriminatlon,   th mlntlr rproviso tlwt SJl.
            KIthi. thr thirty-fivehundred (SSOO~ to sight
thcuUaod (50%) 8OhOh~ti.M     bmiokot,     tie  o6uty     supuintaad-
ant of thhr county  h a vl~lir thoundl five        hudrsd (6%X))
SOhohStiO8 OBn b       ia only hbnfy-mix       ffun&.d Dollar8
(B&600) per amnun,rr he lur a supmieor             or IT h. lpride
mm    then U&tern l!wlreA 3olL.r. (~:l$OOfper &mum for
b86i~tMt..     CR tto other band, a supulntendant OS thr
t&u thOUMI%l flv0 hundredfifty (SbW) 80&OlPStLO8 Oounty,
If he ha. no sqervlsor MA Sad8           1.88 th.a Si@kto.n %imlr.d
Doll.re (!.l%M) per annum for seaietust., MJ be parrid ‘3m.e
‘12cusaad  Dollen (*r3OoC) par a~;        otherdeo hle salary 1.
Sixed 8t 'lb0'Zhoueaad  i2ollare (W%bO) per umun. Xn other
wcrAe, Of tn0 Oountls.   within thO~pul6tion          bwakote i1S.U
by the provI.0, It MY    dawtlo~tht       the superintendentof l
ocunty OS thrar thau..nd five hundred tltty (3550) ~..hOh.tiO8
                                    noi 8or• auk    ll& hthoud~8600)
                                                           t
eoru    not         ln                ana Mast1tutr tk proTl80aa aa*
ruMMbi.              a1              tlon aalort    th    rouatlra dmo     and
bnlow    tM         bSWk*tr.         xtiatob6      aut04tMt#uparlaknhnt8




            It  mat br bog& Rio al&     t&at the tyialrtura
h&8 l ri4. diaomtion     in d68srrininig the uouat    crt 00
utlon to be peld pub110 oSflaor8 and utplofa(r8. Ix-
instant ritudlon     the  88Lary  to  br WU    lup uio t6ndM t8
OS 2ha oaat~sa uithln the brrrakrtrof tha pawi            rll3
not, in any                                          inteNant
o? oountlea                                           u&t    pro-
rid04 roj oowbtlra   of                               b@tJQ   true,
wa think  it                                       in th* prevlao,
lnom&    Um raislag    Oz 8uoh ularlw under tb6 airawi8ten88n




allon         M lncnero             of uiLarl8r ulth
ra0wt         not  than   fBe
                         rutu  8ahry   gr0vidw.I     f'or  oamlaa   ob
luflr DA           upea loa4ltiuskasuc haa thoao h e np r c wida d,
                         atha,
thue la Do               lbltrexy
                        or unreawxuble      Of8orlmla~tlon      laoolted
in tbo ~oglrl8tlvrfalluf4 to prorid* riecilarf.nos8rr.supon
tia iluooadltiona fo r lup6rintcn4ante of oountlsr o f lna r o r
or greatat rohobrtta gapulatloa.
          It followa froa rhbat u, Saya said above tlirrt wo
hold Bsotlon 1 of iauar tll: MO. 364 to be oQZUBtltUtiOti.
            Tour 8800~14queatloa ir whet&or, UAUWthe WO-
vision6 oi the tit,,the first loa*Staut   tc the ocurrtyaUWr-
lntcndentmy     be aid OG amual aalex- ln (1x0~81of IWO
aousand 9011~4raY73SYP3)uid wihdthcra nocad assiatu3t nray




                                            ,
                                                                                     .




Hononblo trnert Oulnn, Paw 6




T                 80 OOBOLOUT
                            111th four        oplni~a   th6t   ~OU,O   Bill !io.
864 Qlroer UI rbwluta 1laitetionupon thr umult
b emu fo rlla r iu OS6r r lr t.uk  a 6
                                     t6A.
                                        o tblaiP Y ~z x *..




lmr8r where th.arrolrtintr tv tb oounty augrtlntendent
are requir.4            to   wark orrrt1acl   in tha 0fri06,     urb   to   roturn
    to
     thr        offi
                  on &any oaomhnm, thsreb oooasio~           sold
usiataatr     inoreasod  acru in  trazworta.  zIon, mey CSay br ro-
    lLburu6 seerrwh inflrsarod   tFua~ortation     eoatr out OS the
    El&t BunemU Dollwr ($3001 proridaa in Hauw Blll HO. 354
    for tntelbg          rrpsnrrr;
                  xt    UeLa
                         that  v'h6tIt 1s 60s1nd to do harm I6 to
    retiburae       lrirtantr fo rthr rxprare15 *hloD. they lnour
                  the
    in ooaing iram their hocxm to tLI OrMar      to do overtbaa    wrk,
    aad t*turnlag to their home     thereafter.     :t we are oorreot
    in thir uulerskndin&      yarrore aQriu4 that suoh tran&porta-
    tldn oxpenara am xcayte incurred by th6 lwdlatenta ln ood8g
    Tra; their pl&orr of rer:denf$a    to tin otrios to do thdr     wrk
    1s sot  a prop,& itat of   “travellag ~a~emas”,     ctnd the arolrt-
    ants owinot bb retkbursrd    thmefor   fraz the travellnf,   dx@DIm
    tonoy ~rov1Q.dby kum Bill.No. 384.